This cause came on for .further consideration upon the filing on March 25,1998, of a petition for reinstatement by respondent, Richard T. Davis, a.k.a. Richard Thomas Davis, Attorney Registration No. 0033405. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its Final Report in this court on June 15, 1999, recommending that respondent be reinstated to the practice of law on conditions. No objections to said Final Report were filed. Upon consideration thereof,
IT IS ORDERED by this court that the petition for reinstatement of respondent be, and hereby is, granted, and that respondent, Richard T. Davis, a.k.a. Richard Thomas Davis, be and hereby is reinstated to the practice of law on condition that respondent serve a probation period, with ongoing involvement with the Ohio Lawyers Assistance Program, for two years, and that during the two-year period, respondent be monitored by another practicing attorney in Warren, Ohio, to observe and report to the Mahoning County Bar Association on his status.
IT IS FURTHER ORDERED by this court that on or before thirty days from the date of this order, relator, Mahoning County Bar Association, file the name of the attorney who will monitor respondent during the probation period. It is further ordered that at the end of the probation period, relator file with this court a report indicating whether respondent has complied with the terms and conditions of his probation.
IT IS FURTHER ORDERED that at the end of the probation period, respondent may apply for termination of probation. It is further ordered that respondent’s probation will not be terminated until (1) respondent files an application for termination of probation in accordance with Gov.Bar R. V(9)(D); (2) relator files a report with the Clerk of the Supreme Court indicating that respondent has complied with the terms and conditions of probation during his probation period; (3) respondent complies with this order and all other orders issued by this court; (4) respondent complies with the Rules for the Government of the Bar of Ohio; and (5) this court issues an order terminating respondent’s probation.
*1208IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $925.02, less the deposit of $500, for a total balance due of $425.02, which costs shall be payable to this court on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue as of ninety days from the date of this order on the balance of unpaid board costs and that the court may suspend respondent until such time as costs, including all accrued interest, have been paid in full.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Mahoning Cty. Bar Assn. v. Davis (1991), 62 Ohio St.3d 37, 577 N.E.2d 1075.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.